COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

STATE FARM COUNTY MUTUAL                         §
INSURANCE COMPANY OF TEXAS,                                     No. 08-15-00166-CV
                                                 §
                              Appellant,                           Appeal from the
                                                 §
v.                                                           County Court at Law No. 5
                                                 §
ADEL MONTES AND JESUS                                         of El Paso County, Texas
MONTES,                                          §
                                                                (TC# 2013-DCV2524)
                              Appellees.         §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the agreed motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

them, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF DECEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.